Exhibit 99.1 H. Lundbeck A/S Ottiliavej 9 Tel +45 36 30 13 11 E-mail investor@lundbeck.com DK-2500 Valby, Copenhagen Fax +45 36 43 82 62 www.lundbeck.com CVR number: 56759913 Corporate Release Lundbeck to acquire Chelsea Therapeutics ● By acquiring Chelsea Therapeutics, Lundbeck gains the rights to Chelsea Therapeutics’ recently FDA-approved product, NORTHERATM (droxidopa), which is expected to be launched later in 2014 ● NORTHERA is an orphan neurology opportunity with strong commercial and strategic fit with Lundbeck’s existing U.S. neurology franchise ● Chelsea stockholders are entitled to USD 6.44 per share in cash and CVRs that may pay up to USD 1.50, for a total potential consideration of up to USD 7.94 per share, or USD 658 million on a fully diluted basis ● The offer provides Chelsea stockholders with immediate and certain upfront value as well as participation in potential commercial upside of NORTHERA ● The transaction is expected to be cash accretive to Lundbeck in 2015 and earnings accretive in 2016 Valby, Denmark and Charlotte, North Carolina, USA, 8 May 2014 - H. Lundbeck A/S (Lundbeck) and Chelsea Therapeutics International, Ltd. (Chelsea) (NASDAQ: CHTP) today announced that the companies have entered into a definitive agreement under which Lundbeck will acquire Chelsea. Under the terms of the agreement, Lundbeck will commence a tender offer for all outstanding shares of Chelsea, whereby Chelsea stockholders will be offered an upfront payment and contingent value rights (CVRs), representing a total potential consideration of up to USD 7.94 per share, or USD 658 million (approximately DKK 3.54 billion) on a fully diluted basis. The total potential consideration represents an attractive premium of 59% over the closing price of Chelsea shares on 7 May 2014. Consideration includes USD 6.44 per share in cash, or approximately USD 530 million (approximately DKK 2.8 billion) on a fully diluted basis, as well as CVRs that may pay up to a total of an additional USD 1.50 upon achievement of certain commercial milestones related to NORTHERA’s commercial performance in the period 2015-2017. The proposed upfront per-share price represents a premium of approximately 29% over Chelsea's closing price of USD $5.00 on 7 May 2014. The terms of the CVR payments reflect the parties’ agreement over the sharing of potential economic upside benefits from certain future net sales of NORTHERA as described in the CVR agreement and do not necessarily reflect anticipated sales of the product. There can be no assurance such levels of net sales will occur or that any or all of the contingent payments will be made. 08 May 2014
